 



Exhibit 10.33

EXECUTION COPY

KNOWLES ELECTRONICS HOLDINGS, INC.
AMENDMENT NO. 1 TO CREDIT AGREEMENT

     AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of
March 29, 2005, among KNOWLES ELECTRONICS HOLDINGS, INC., a Delaware corporation
(the “Borrower”), the SUBSIDIARY LOAN PARTIES listed on the signature pages
hereof (for purposes of Sections 6, 7(c) and 7(d) hereof only), XERION PARTNERS
II MASTER FUND LIMITED, a Bermuda limited liability company (“Xerion”) and
JEFFERIES & COMPANY, INC., a Delaware corporation (“Jefferies”, and together
with Xerion, the “Lenders”).

RECITALS

     WHEREAS, the Borrower and Xerion have entered into a Credit Agreement,
dated as of December 20, 2004, among the Borrower, Xerion and the other lenders
party thereto from time to time (the “Credit Agreement”);

     WHEREAS, pursuant to Section 8.02(c) of the Credit Agreement, the Credit
Agreement was deemed amended by Amendment No. 8 and Waiver dated as of March 10,
2005, to the Credit Agreement dated as of June 28, 1999, as amended and restated
as of July 21, 1999, as amended, among the Borrower, the lenders party thereto,
JPMorgan Chase Bank, N.A., as successor to The Chase Manhattan Bank, as
administrative agent and Morgan Stanley Senior Funding, Inc., as syndication
agent to permit the incurrence of certain additional indebtedness;

     WHEREAS, Jefferies intends to provide the Borrower with an additional
$10,000,000 Loan Commitment; and

     WHEREAS, the Borrower and Xerion have agreed to amend the Credit Agreement
to provide for such additional indebtedness and certain other amendments.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

     Section 1. Definitions. Capitalized terms used but not otherwise defined in
this Amendment shall have the meanings set forth in the Credit Agreement and
shall be interpreted in accordance with the principles set forth in Section 1.02
of the Credit Agreement.

     Section 2. Amendments.

     (a) Recitals. The first recital of the Credit Agreement is amended in its
entirety to read as follows:

     WHEREAS, Borrower wishes to establish a $19,000,000 credit facility for
general corporate purposes;

 



--------------------------------------------------------------------------------



 



     (b) Definitions.

        (i) The definition of “Commitment Termination Date” provided in
Section 1.01 of the Credit Agreement is amended in its entirety to read as
follows:

        “Commitment Termination Date” means, in the case of the Loan Commitment
of Xerion, January 31, 2005 and, in the case of the Loan Commitment of Jefferies
& Company, Inc., March 31, 2005.

        (ii) The last sentence of the definition of “Loan Commitment” provided
in Section 1.01 of the Credit Agreement is amended in its entirety to read as
follows:

        The aggregate amount of the Lenders’ Loan Commitments after giving
effect to Amendment No. 1 is $10,000,000.

        (iii) The definition of “Effective Date” provided in Section 1.01 of the
Credit Agreement is amended in its entirety to read as follows:

        “Effective Date” means the date on which the conditions specified in
Section 4.01 are first satisfied (or waived in accordance with Section 8.02).

        (iv) Section 1.01 of the Credit Agreement is amended to include the
definition of “Amendment No. 1” in alphabetical order as follows:

        “Amendment No. 1” means Amendment No. 1 to Credit Agreement, dated as of
March 29, 2005, among the Borrower, the Subsidiary Loan Parties listed on the
signature pages thereto, Xerion and Jefferies & Company, Inc.

     (c) Prepayments. The last sentence of Section 2.08(e) of the Credit
Agreement is amended in its entirety to read as follows:

     Any prepayment pursuant to (i) Section 2.08(a) or (ii) Section 2.08(b) as a
result of a Prepayment Event occurring upon any of the events described in
clause (c) of the definition of “Prepayment Event” or the occurrence of a Change
of Control or the issuance of Equity Interests, each as described in clause
(d) of the definition of “Prepayment Event”, in each case, shall be accompanied
by a fee equal to two percent of the principal so prepaid.

     (d) Material Non-Public Information.

- 2 -



--------------------------------------------------------------------------------



 



        (i) Section 3.17 of the Credit Agreement is amended in its entirety to
read as follows:

        SECTION 3.17. Material Non-Public Information. As of the date hereof and
of the initial funding of the Loans, neither the Borrower nor any of its
Subsidiaries have furnished or otherwise disclosed any information to Xerion
that the Borrower reasonably believes may contain material non-public
information.

        (ii) Section 5.12 of the Credit Agreement is amended in its entirety to
read as follows:

        SECTION 5.12. Material Non-Public Information. Prior to furnishing any
information that the Borrower reasonably believes may contain material,
non-public information to an Electing Lender pursuant to the Loan Documents, the
Borrower shall provide written notice to each Electing Lender and the Borrower
shall not provide any such information that may constitute material, non-public
information without the express written consent of such Lenders; provided that
the time periods set forth in this Article V applicable to the provision of
information shall be deemed extended for a reasonable period of time required
for the Borrower to (a) make such determination as to its reasonable belief,
(b) provide any such written notice and (c) receive any such express written
consent. For purposes hereof, an “Electing Lender” shall mean Xerion and any
Lender that provides written notice to the Borrower that such Lender elects to
be an Electing Lender for purposes of this Section 5.12.

     (e) Assignments. Section 8.04(b) is amended in its entirety to read as
follows:

     (b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Loan Commitments and the Loans at the time owing to it), provided that
(i) except (A) in the case of an assignment to a Lender or an Affiliate or
Approved Fund of a Lender, (B) in the case of an assignment by Jefferies &
Company, Inc. of a Loan made by Jefferies & Company, Inc., and (C) during the
continuance of an Event of Default, the Borrower must give its prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed), (ii) except in the case of (A) an assignment to a Lender or an
Affiliate or Approved Fund of a Lender, (B) an assignment of the entire
remaining amount of the assigning Lender’s Loan Commitments or Loans and (C) an
assignment by Jefferies & Company, Inc. of a Loan made by Jefferies & Company,
Inc., the amount of the Loan Commitments or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Borrower and the
Required Lenders) shall not be less than $500,000 unless each of the Borrower
and the Required Lenders otherwise consent, (iii) each partial assignment shall
be made

- 3 -



--------------------------------------------------------------------------------



 



as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement, (iv) the parties to each assignment (other
than any assignment by Jefferies & Company, Inc.) shall execute and deliver to
Xerion an Assignment and Acceptance, together with a processing and recordation
fee of $3,500, and (v) the assignee, if it shall not be a Lender, shall deliver
to the Required Lenders such information reasonably requested in connection with
the administration of an Assignment and Acceptance. Promptly after any
assignment by Jefferies & Company, Inc., Jefferies & Company, Inc. shall give
written notice to the Borrower and Xerion of any such assignment; provided that
the failure to provide such notice shall not affect the validity of any such
assignment. Subject to acceptance and recording thereof pursuant to paragraph
(d) of this Section, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.11, 2.12, 2.13 and 8.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be null and void.

     (f) Schedule 2.01. Schedule 2.01 to the Credit Agreement is hereby amended
in its entirety by substituting Annex A to this Amendment as a new Schedule 2.01
to the Credit Agreement.

     Section 3. Conditions To Effectiveness. Section 2 of this Amendment shall
become effective only upon the prior or concurrent satisfaction of all of the
following conditions:

     (a) The Lenders (or their respective counsel) shall have received from each
party hereto either (i) a counterpart of this Amendment signed on behalf of such
party or (ii) written evidence satisfactory to the Lenders (which may include
telecopy transmission of a signed signature page of this Amendment) that such
party has signed a counterpart of this Amendment.

     (b) The Lenders shall have received a favorable written opinion (addressed
to the Lenders and dated the date hereof) of each of (i) Richards Spears Kibbe &
Orbe LLP, special counsel for the Borrower and (ii) Dykema Gosset Rooks Pitts
PLLC, counsel for the Borrower, in each case, in form and substance reasonably
satisfactory to the Lenders and their respective counsel.

     (c) The Lenders shall have received such documents and certificates as the
Lenders or their respective counsel may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of this Amendment and any other legal matters relating to the Loan Parties, the
Loan

- 4 -



--------------------------------------------------------------------------------



 



Documents, the Transactions or this Amendment, all in form and substance
satisfactory to the Lenders and their respective counsel.

     (d) The Lenders shall have received a certificate, dated the date hereof
and signed by the President, a Vice President or a Financial Officer of the
Borrower and each Subsidiary Loan Party, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02 as of the date
hereof.

     (e) The Lenders shall have received on or prior to the date hereof all fees
and other amounts due and payable on or prior to the date hereof, including, to
the extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses (including fees, charges and disbursements of their respective counsel)
required to be reimbursed or paid by any Loan Party.

     (f) All consents and approvals required to be obtained from any
Governmental Authority or other Person in connection with this Amendment shall
have been obtained.

     Section 4. Loan. Upon the satisfaction of the conditions set forth in
Section 3 above, Jefferies shall (subject to satisfaction of the conditions
specified in Section 4.02 of the Credit Agreement) provide $10,000,000 to the
Borrower on the date hereof by wire transfer of immediately available funds by
5:00 p.m., New York City time, to the account designated by the Borrower
pursuant to a Borrowing Request. In connection with the foregoing and so long as
notice is provided by no later than 4:00 p.m. New York time on the date of the
proposed Borrowing, the Lenders hereby (a) waive compliance by the Borrower with
the three Business Day notice requirement of Section 2.03 of the Credit
Agreement for any Borrowing and (b) confirm that Section 2.10(a) of the Credit
Agreement shall not apply to the initial Interest Period for such Loan.

     Section 5. Representations and Warranties. The Borrower represents and
warrants to each Lender that:

     (a) Powers. Each Loan Party has all requisite power and authority to enter
into this Amendment and to carry out the transactions contemplated by, and
perform its obligations under, this Amendment and the Credit Agreement as
amended by this Amendment (the “Amended Agreement”).

     (b) Authorization; Enforceability. The transactions contemplated by, and
the performance of each Loan Party’s obligations under, this Amendment and the
Amended Agreement are within such Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder action.
This Amendment has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights

- 5 -



--------------------------------------------------------------------------------



 



generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

     (c) Governmental Approvals; No Conflicts. The execution and delivery by
each Loan Party of this Amendment, the performance by each Loan Party of the
obligations under this Amendment and the Amended Agreement and the consummation
of the transactions contemplated by this Amendment and the Amended Agreement
(i) do not require any consent or approval of, registration or filing with
(other than a filing on Securities and Exchange Commission Form 8-K), or any
other action by or before, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (ii) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of the Subsidiaries or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon the Borrower or
any of the Subsidiaries or any of their assets, or give rise to a right
thereunder to require any material payment to be made by the Borrower or any of
the Subsidiaries, and (iv) will not result in the creation or imposition of any
Lien on any asset of the Borrower or any of the Subsidiaries.

     (d) Solvency. Immediately after the consummation of the transactions to
occur on the date hereof and immediately following the making of the Loan made
on the date hereof and after giving effect to application of the proceeds of
such Loan, (i) the fair value of the assets of each Loan Party, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) each Loan Party will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) no Loan Party will have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted following the date
hereof.

     (e) Senior Indebtedness. The Loan to be made hereunder constitutes “Senior
Indebtedness” under and as defined in the Subordinated Debt Documents.

     (f) Incorporation of Representations and Warranties. The representations
and warranties contained in Article III of the Credit Agreement (considered as
if already amended by this Amendment) are true, correct and complete in all
material respects on the date hereof, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true, correct and complete in all material respects on and as of such earlier
date.

- 6 -



--------------------------------------------------------------------------------



 



     (g) Absence of Default. As of the date hereof and immediately after giving
effect to the transactions to occur on the date hereof, no Default shall have
occurred and be continuing.

     Section 6. Acknowledgement And Consent.

     (a) Each Subsidiary Loan Party is a party to the Subsidiary Guarantee
Agreement pursuant to which each such Subsidiary Loan Party has, among other
things, guaranteed the Obligations (as defined in the Subsidiary Guarantee
Agreement). Each Loan Party is a party to the Indemnity, Subrogation and
Contribution Agreement pursuant to which each such Loan Party has, among other
things, subordinated certain claims to the indefeasible payment in full in cash
of all Obligations (as defined in the Subsidiary Guarantee Agreement).

     (b) Each Loan Party hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Amendment and consents to the
amendments of the Credit Agreement effected pursuant to this Amendment. Each
Subsidiary Loan Party hereby confirms that the Subsidiary Guarantee Agreement
will continue to guarantee to the fullest extent provided in the Subsidiary
Guarantee Agreement the payment and performance of all Obligations (as defined
in the Subsidiary Guarantee Agreement) including the payment and performance of
all such Obligations (as defined in the Subsidiary Guarantee Agreement) now or
hereafter existing under or in respect of the Amended Agreement. Each Loan Party
hereby confirms that the Indemnity, Subrogation and Contribution Agreement will
continue to subordinate to the fullest extent provided in the Indemnity,
Subrogation and Contribution Agreement the claims specified therein to the
indefeasible payment in full in cash of all Obligations (as defined in the
Subsidiary Guarantee Agreement) including the payment and performance of all
such Obligations (as defined in the Subsidiary Guarantee Agreement) now or
hereafter existing under or in respect of the Amended Agreement.

     (c) Each Loan Party acknowledges and agrees that each of the Subsidiary
Guarantee Agreement and the Indemnity, Subrogation and Contribution Agreement to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment. Each Subsidiary Loan Party represents and warrants that all
representations and warranties contained in the Subsidiary Guarantee Agreement
(after giving effect to the transactions to occur on the date hereof) to which
it is a party or otherwise bound are true, correct and complete in all material
respects on and as of the date hereof to the same extent as though made on and
as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.

- 7 -



--------------------------------------------------------------------------------



 



     (d) Each Loan Party acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Loan Party
(excluding the Borrower) is not required by the terms of the Credit Agreement or
any other Loan Document to consent to the amendments to the Credit Agreement
effected pursuant to Section 2 of this Amendment and (ii) nothing in the Credit
Agreement, this Amendment or any other Loan Document shall be deemed to require
the consent of such Loan Party (excluding the Borrower) to any future amendments
to the Credit Agreement, as amended by this Amendment.

     Section 7. Miscellaneous

     (a) Effect on the Credit Agreement and the Other Loan Documents.

        (i) Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

        (ii) The execution, delivery and performance of this Amendment shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of any Lender under,
the Credit Agreement or any of the other Loan Documents.

     (b) Fees and Expenses. The Borrower acknowledges that all costs, fees and
expenses as described in Section 8.03 of the Credit Agreement incurred by the
Lenders and their respective counsel with respect to this Amendment and the
documents and transactions contemplated hereby shall be for the account of the
Borrower.

     (c) GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

     (d) Other Provisions. The provisions of Sections 8.06, 8.07, 8.09(b) and
(c), 8.10 and 8.11 of the Credit Agreement shall apply to this Amendment mutatis
mutandis.

- 8 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the date first appearing above.

            KNOWLES ELECTRONICS HOLDINGS, INC.,
      By           Name:           Title:        

            KNOWLES INTERMEDIATE HOLDING, INC.,
(for purposes of Sections 6, 7(c) and 7(d) only)
      By           Name:           Title:        

            KNOWLES ELECTRONICS SALES CORP.,
(for purposes of Sections 6, 7(c) and 7(d) only)
      By           Name:           Title:        

            KNOWLES MANUFACTURING LTD.,
(for purposes of Sections 6, 7(c) and 7(d) only)
      By           Name:           Title:        

            KNOWLES ELECTRONICS, LLC,
(for purposes of Sections 6, 7(c) and 7(d) only)
      By           Name:           Title:      

- 9 -



--------------------------------------------------------------------------------



 



         

            XERION PARTNERS II MASTER FUND LIMITED
      By           Name:                

            JEFFERIES & COMPANY, INC.
      By           Name:           Title:      

- 10 -



--------------------------------------------------------------------------------



 



         

Annex A

Schedule 2.01

Initial Loan Commitments

          LENDER   INITIAL COMMITMENT    
XERION PARTNERS II MASTER FUND LIMITED
  $ 10,000,000.00     JEFFERIES & COMPANY, INC.     10,000,000.00   520 Madison
Avenue
New York, NY 10022          
Attention: Josh Targoff
       
 
       
TOTAL
  $ 20,000,000.00  

- 11 -